                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION



DR. DONALD RAGGIO, ET AL                                                     PLAINTIFFS

v.                                            CIVIL ACTION NO. 3:19CV22HTW-LRA

MTGOX, INC., ET AL                                                        DEFENDANTS



                            RULE 16(a) INITIAL ORDER

    The above captioned cause is set for a TELEPHONIC CASE MANAGEMENT
CONFERENCE (TCMC) on March 18, 2019 at 11:00 am before:


                   United States Magistrate Judge Linda R. Anderson
                            501 E. Court Street, Suite 6.150
                                  Jackson, MS 39201
                      anderson_chambers@mssd.uscourts.gov
                Telephone Number to use for Conference: 601-608-4440


Unless otherwise agreed, it shall be the responsibility of counsel for the plaintiff to
set up the conference call at the scheduled time. In cases involving a pro se plaintiff,
it shall be the responsibility of counsel for the defendant to set up the conference call
at the scheduled time.

Please note that the Court does not accept call-in instructions. Arrangements should
be made to have all attorneys on the telephone and then a call shall be placed to the
Judge.

       No later than twenty-one (21) days prior to the TCMC, counsel shall confer
regarding all matters set forth in L.U.Civ. R. 26(f).

        No later than fourteen (14) days after the attorney conference and seven (7) days
prior to the TCMC, counsel shall submit a proposed case management order to the
judge only. This submission shall not be filed with the Clerk of Court. By the same
deadline, counsel shall also submit a confidential memorandum (3 page maximum)
setting forth a brief explanation of the case, and a candid appraisal of the respective
positions, including possible settlement figures to:

                      anderson_chambers@mssd.uscourts.gov

(PRO SE persons must MAIL their memo instead of using the e-mail address.) Counsel
will also furnish in their memorandum a good-faith estimate of the expense of carrying
the litigation through trial and the appellate process, if not settled, and will have
discussed these costs with their respective clients. These memoranda are not to be
exchanged and will be viewed only by the Court. Further, these memoranda shall not be
filed with the Clerk of Court. Do not mail a separate copy.

THE FAILURE OF ANY PARTY TO TIMELY SUBMIT THE PROPOSED CASE
MANAGEMENT ORDER AND CONFIDENTIAL MEMORANDA MAY
REQUIRE ATTENDANCE IN PERSON BY ALL DEFAULTING COUNSEL AT
THE CASE MANAGEMENT CONFERENCE. ALL ATTORNEYS OF RECORD
FOR THE DEFAULTING PARTY SHALL BE REQUIRED TO ATTEND AND
THE CONFERENCE SHALL NOT BE SUBJECT TO RESCHEDULING.
SANCTIONS WILL BE IMPOSED AT THE CONFERENCE.

      At the telephonic case management conference, the Court and the parties shall:

      1.   Identify the principal factual and legal issues in dispute;
      2.   Identify the alternative dispute resolution procedure which counsel
           intend to use, or report specifically why no such procedure would
           assist in the resolution of the case;
      3.   Indicate whether all parties consent to jurisdiction by a magistrate
           judge;
      4.   Review the parties’ compliance with their disclosure obligations and
           consider whether to order additional disclosures;
      5.   Determine whether to order early filing of any motions that might
           significantly affect the scope of discovery or other aspects of the
           litigation, and provide for the staged resolution, or bifurcation of
           issues for trial consistent with 42(b) Fed.R.Civ.P.;
      6.   Determine the plan for at least the first stage of discovery; impose
           limitations on each discovery tool, time periods and other
           appropriate matters;
      7.   Determine the date for the Local Rule 26(g) settlement conference or
           mediation;
      8.   Discuss scheduling and set appropriate scheduling deadlines
           including dates for a settlement conference, completion of discovery,
           motions, the final pretrial conference and trial. The parties should be
           prepared to discuss prior conflicts with the trial date.
      9.   Verify that counsel are registered for electronic document filing and
           are familiar with the Administrative Procedures for Electronic
           Filing.

       A Case Management Order shall be entered by the Court after the conference. A
Uniform Case Management Order form and case management time lines have been
developed and are available on the Court 's website at www.mssd.uscourts.gov and as
Form No. 1 in the revised Uniform Local Rules, effective December 1, 2015. Counsel
shall use that format in discussions and preparation. The Uniform Local Rules are also
available on the Court's website.


                                                /s/ Linda R. Anderson
                                                 LINDA R. ANDERSON
                                          UNITED STATES MAGISTRATE JUDGE

Dated: February 6, 2019
